Per Curiam.

The only difference between this case and that of Clarkson v. The Phoenix Insurance Company (9 Johns. Rep. I.) is, that the master, who made the compromise, was owner of the interest covered by this policy. The cpmprbmise being bona fide, and for the best interest of all concerned, was binding upon • all parties, and did not affect the rights of the other part owners under the policies .which they might have effected; and shall the . plaintiff have his own rights sacrificed, because he happened to be master ? It is not probable that a partial compromise, or one excluding his interest, could have been effected; and to exclude it would have been to sacrifice it. The plaintiff, in his character of master, became, upon the capture, ex necessitate, as much the agent of the defendants as of the other insurers, and the compromise is to be referred to his character as master. His being owner, as well as master, will not affect the composition, if it was prudently and honestly made. It is greatly for the interest of insurers that it should not, for if it did, there never would be a compromise in such cases. After his duty and character, as master or agent for all concerned, bad ceased, then his further interference would have been as owner, and he might have waived the abandonment, or done other acts which would have-barred his claims under the policy. But the composition was made while he necessarily acted as agent for all concerned, arising from his character as master* and the compromise ought to affect his own interest,- in like manner as it affected the other interests committed to his charge, and ' not otherwise. We cannot allow any distinction in this case. It *63wopid be unjust in its operation, and wou'd very materially ~br~dge the rights of an owner under a policy of insurance, provided he acted asmaster. The plaintiff is accordingly entitled to judgment, for the reasons assigned in the case of Clarkson v. The Phoenix Insurance Company.
Judgment for the plaintiff.